Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: In the Non-Final Rejection of 06/09/2021, claims 1-4, 6-10, 12-15 and 18-24 were pending. Claims 1-4, 6-10 and 19-23 were rejected, claims 12-15 and 18 were allowed, and dependent claim 24 was objected to as depending on a rejected base claim. In the Amendment of 08/03/2021, Applicant amended claims 1 and 2, and cancelled claims 19, 20 and 24. Claim 1 was amended to include the subject matter of objected to dependent claim 24. As indicated in the Non-Final Rejection of 06/09/2021, the prior art of record does not disclose, or otherwise render obvious, the claimed inventions as recited in independent claims 1 and 12 comprising, inter alia, an actuation device comprising: a device body that includes an opening defining a curved path into which the second fixation mechanism is configured to extend, and wherein the second fixation mechanism is configured to move from a first end of the opening, along the curved path, to a second end of the opening opposite the first end, and wherein a distance from the first end to the second end defines a maximum distance the second member is configured to move relative to the first member, in combination with the other limitations of the claim.
Although Ward discloses the inventions substantially as claimed, its device body (10”; Figs. 2A and 2B) does not include an opening defining a curved path into which the second fixation mechanism is configured to extend, as the opening (36; Figs. 2A and 2B) through which its second fixation mechanism (via 31/34) is configured to extend is straight and does not define a curved path a claimed. Further, Ward does not specifically disclose wherein the second fixation mechanism is configured to move from a first end of the opening, along the curved path, to a second end of the opening .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYNAE E BOLER whose telephone number is (571)270-3620.  The examiner can normally be reached on Mon - Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on 571-272-4963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/RYNAE E BOLER/Examiner, Art Unit 3795                                                                                                                                                                                                        




/ALEXANDRA L NEWTON/Primary Examiner, Art Unit 3795